Citation Nr: 1533856	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-13 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 8, 2015, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 13, 1944, to July 1, 1946, July 12, 1946, to July 16, 1948, and August 22, 1950, to August 12, 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO) that granted service-connection for PTSD at a 50 percent rate.  In a May 2015 rating decision the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's service-connected PTSD to 70 percent effective January 8, 2015, the day the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was remanded in February 2015 along with the claim currently on appeal.  Following development conducted pursuant to the Board's February 2015 remand, the AOJ granted entitlement to a TDIU, effective January 8, 2015, in a May 2015 rating decision.  As the issue on appeal has been granted, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to January 8, 2015, the Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity.

2.  From January 8, 2015, the Veteran's PTSD has not been productive of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  For the period prior to January 8, 2015, the criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  For the period from January 8, 2015, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran's claim of entitlement to higher initial ratings for PTSD stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and to provide VA examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, the VA obtained service treatment records, post-service treatment records, and several VA examination reports.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the person who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issue decided herein to the Veteran, and the Veteran testified as to his treatment history and symptomatology.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board notes that the actions requested in the February 2015 remand have been undertaken.  A VA examination was conducted in March 2015.  The VA examiner obtained an accurate history, took into consideration the Veteran's assertions, and provided a reasoned basis for the conclusions that were reached.  The Board finds that the examination findings are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In short, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.



	(CONTINUED ON NEXT PAGE)
II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated as 50 percent disabling prior to January 8, 2015, and as 70 percent disabling thereafter, under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  He has asserted that he should have higher ratings because his level of impairment is worse than what is contemplated by the currently assigned ratings.  The relevant rating criteria are as follows.

A 50 percent rating is assigned for occupational and social impairment with  reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of   the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates    that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A 
GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

The appeal period before the Board begins on December 22, 2008, the date VA received the Veteran's claim for service connection, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

After review of the evidence of record, the Board finds that a higher evaluation for PTSD is not warranted during either time period under review.

During the period prior to January 8, 2015, the medical evidence of record reflects that the Veteran's PTSD was manifested by symptoms that included agitation, anger, isolation, nightmares, night sweats, poor sleep, intrusive thoughts, hyperirritability, avoidance, and an exaggerated startle response.  Many of these symptoms were noted in a June 2009 private treatment record in which the treating psychologist noted a GAF score of 37.

A May 2010 VA examiner found that the Veteran's symptoms were productive of moderate and persistent symptoms that only resulted in "some impairment of employment and social functioning[.]"  A GAF score of 53 was assigned at that time.  During the examination, the Veteran described being married to and living with his wife of 60 plus years (according to their marriage certificate) with whom he had five children.  He noted being especially close with one child.  Regarding his social activities, the Veteran noted that he did not have any friends and stated that he distanced himself from others.  Instead, he reported watching a lot of television and attending church occasionally for social activities.  When asked about his occupational history, the Veteran reported that he was an electrician and last worked in the 1980's, stating he quit because he "just could not handle it 
anymore."  Upon examination the Veteran was noted as being alert, cooperative, and appropriately dressed.  The examiner found that there was no obvious evidence of delusion, hallucinations, or flight of ideas.  The Veteran denied suicidal/homicidal ideation or intent, and his memory, insight, and judgment were noted to be adequate.

The Board finds that the Veteran's PTSD prior to January 8, 2015, more nearly approximated the currently assigned 50 percent rating criteria.  In that regard, the Veteran did not demonstrate the symptoms associated with higher ratings during that time period, nor did he demonstrate other symptoms of similar severity, frequency, and duration.  In fact, the 2010 examiner only noted moderate symptoms, commiserate with a lesser rater.  The GAF score of 53 represents moderate symptoms or moderate difficulty in social or occupational functioning.  While the Veteran was assigned a 37 GAF score by a private psychiatrist in June 2009, the psychiatrist did not provide detailed information to support that score.  However, the 2010 VA examiner provided detailed information and examples supporting the GAF score of 53.  Moreover, the symptoms the Veteran described to the VA examiner and the private psychiatrist including nightmares, chronic sleep impairment, irritability, and avoidance, are contemplated by the 50 percent rating criteria, but no higher.  Although some of the Veteran's symptoms during that time period are not specifically enumerated in those criteria, the Board finds that, based on the Veteran's overall mental health picture as evidenced during the VA examination and while receiving mental health treatment, they were in keeping with a 50 percent rating.

Turning to the period from January 8, 2015, during which time the Veteran was assigned a 70 percent disability rating, the Board finds that the evidence of record does not support a rating of 100 percent - the only higher disability evaluation available.  A March 2015 VA examiner characterized the Veteran's PTSD as productive of occupational and social impairment with deficiencies in most areas, noting that his PTSD symptoms, including transient suicidal ideation as initially noted at the January 8, 2015, VA hearing, did not render him unable to secure and maintain substantially gainful employment.  Moreover, the record does not reflect that the Veteran has at any point demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  The Veteran has not reported delusions or hallucinations, gross impairment in thought processes or communication, inappropriate behavior, an inability to perform the activities of daily living, or any of the other markers of total occupational and social impairment due to PTSD, nor did the March 2015 VA examiner observe such.

With respect to both time periods, the Board has considered the Veteran's assertions as to his symptomatology and the severity of his condition, but, to the extent he believes he is entitled to higher ratings during those time periods, concludes that 
the findings during medical evaluation are more probative than the Veteran's lay assertions to that effect.  As such, the Board finds that the limitation of function caused by his PTSD more nearly approximate the criteria for a 50 percent evaluation prior to January 8, 2015, and no more than a 70 percent evaluation thereafter.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and an evaluation in excess of 50 percent for PTSD prior to January 8, 2015, and in excess of 70 percent thereafter, is denied.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the 
applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Board also notes that it has considered all psychiatric symptomology in determining his functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  In short, the Veteran's disability picture  is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22   Vet. App. 111, 115 (2008).  Consequently, referral of his increased rating claim for extraschedular consideration is not warranted. 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  In that regard, the Board notes that the Veteran has been assigned a TDIU rating effective January 8, 2015, but consideration under Rice is required for the period on appeal prior to that date.  However, the record does not show that the Veteran was unemployable due solely to his PTSD prior to January 8, 2015.  In this regard, the Veteran consistently reported that he retired from his position as an electrician because of memory problems in the 1980's or early 1990's.  However, the Board notes that the 2010 examiner found that the Veteran's symptoms were only moderate, and the evidence does not support a finding that the Veteran was unemployable as the result of his PTSD prior to January 8, 2015.  The Board accordingly finds that a claim for TDIU prior to January 8, 2015, is not warranted. 


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD for the period prior to January 8, 2015, is denied.

Entitlement to an evaluation in excess of 70 percent for PTSD for the period from January 8, 2015, is denied.



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


